Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 7/22/2022. Claims 24, 26-33, and 35 have been amended.  Claim 47 is added.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of “in particular” in Claim 33 makes it unclear if preheating is required.  Examiner assumes they are required.  Essentially, Examiner interpreted Claim 33 to recite preheating of the strips prior to laydown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 24-28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metschan (US 9,399,338).
Regarding Claims 24, Metschan teaches a conveyor [202] with the top surface thereof being a retention means that conveys to and through application stations [204] in a single direction, such as four separate application stations [204] for applying fiber composite strips sequentially over the previously laid layer (See Fig. 3, col. 2, lines 58-67, and col. 4, lines 17-27).  Examiner submits a station [204] may rotate a layer [238] to change its orientation by flipping it upside-down relative to the surface of conveyor [202] upstream of further application stations [204] (See Fig. 6-7, and note a flip is a 180-degree vertical rotation), that then deposit composite strips onto the previously laid layer [238].  Thus, layer [238] in Figs. 6-7 may be considered a base unit as claimed, conveyed on the top surface, i.e. retention means, of the conveyor [202], and rotated upstream relative to a retaining surface of the conveyor [202], the conveyor [202] then guiding the base unit [238] through further application stations [204] for composite strip application thereon.  Examiner submits it at least would have been obvious to a person having ordinary skill in the art at the time of invention that at least one of the further application stations, or the subsequent application station, could have been a station such as is shown in Figure, wherein the conveyor moves, but the application station remains stationary (See col. 4, lines 57-64, wherein the depositing machine [222], i.e. application station, remains stationary and the conveyor move past, the composite being deposited on the moving conveyor).
Regarding Claim 25, Examiner submits each of conveyor [202] and conveyor [234] may be considered part of the “conveyor device,” the rotation occuring during conveying in Figs. 6-7.
Regarding Claim 26, the distinction, if any, between a “base unit” and a “main base unit” is not entirely clear since the instant specification indicates they may be the same piece.  Examiner has assumed when the base unit is a bottommost layer, it is a main base unit and this could certainly be true of the base unit described above. 
Regarding Claim 27, Metschan teaches the layers may subsequently go to “cure tool” for curing the assembly (See col. 3, lines 36-44).  Although heating is not specified, it would have been apparent a “cure tool” applies heat to the assembly since heating is the most common method for curing composites, such as those including epoxy, a known thermosetting resin curable with heat (See col. 3, lines 63-66, teaching epoxy). 
Regarding Claim 28, it is apparent the depositing machine [222] in Fig. 4, which deposits composite strip material [224], must have, or at least could have had, some sort of a supply of said strip [224] since it is otherwise unclear how the strip could be supplied without a supply thereof.
Regarding Claim 32, Metschan indicates a roller [248], i.e. a pressure element, applies an application pressure (See col. 9, lines 63-67 and Fig. 9).
Regarding Claim 35, Metschan clearly teach multiple application stations that are in different patterns (See col. 4, lines 17-36).  Although not necessarily teaching spearapate base units, it is clear multiple products are meant to be produced by the system, and as soon as one layer such as in Figs. 6-7 is produced, the next layer may be produced in order to quickly mass manufacture products and thus multiple “base units” conveyed simultaneously are certainly within the scope of Metschan.  

Claim 29, 30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metschan as applied to Claim 24, and further in view of Boge et al. (US 2018/0036966)
Regarding Claims 29 and 30, Metschan teaches the method of claim 28 above, but is silent as to the structure of mechanism of supply.  However, known supplies for fiber composite would have predictably been suitable. It is known for fiber laydown devices, such as in Metschan, to have individual coils supplies for each fiber that are brought together and joined to form an extended fiber strip on a surface (See, for example, Boge et al., page 6, paragraph [0102], page 7, [0106], teaching individual fibers supplied from separate coils [46] on holders [45], which may be stored in separate supply containers [43],[44] of essentially identical build, and each of which is convey fiber strips to the placement head simultaneously for application wherein the fiber strips are joined, thus indicating they typically are exhausted at approximately the same time during typical use).  It would have been obvious to a person having ordinary skill in the art at the time of invention the stationary application station [202] could have a composite supply such as in Boge et al.  Such a supply would have predictably suitable supplied a fiber composite to a surface such as is required.  Further, it is clear the joining may occur before there is any replacement.  Note the claim does not actually require replacement, only joining, though replenishment, i.e. replacement, is known (See, for example, Boge et al., page 8, paragraph [0120]), and would have been obvious to continue production when supplies run out.
Regarding Claim 32, in supply systems such as in Boge et al., a compaction roller [109], i.e. pressure element, for pressing the fibers strips to be laid is utilized to disposed the fibers (See Fig. 10 and pages 9-10, paragraphs [0147]-[0152]), and thus this would have been obvious to utilize when implements such systems.
Regarding Claim 33, in systems such as Boge et al., preheating with a radiant heater [118] prior to pressing may occur in order to activate the fibers for laydown (See page 10, paragraph [0153]).  It at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize such heaters, as least in certain embodiments, to activate the composite fibers prior to laydown in Metschan.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metschan as applied to Claim 28, and further in view of Eaton (US 5,588,466).
Regarding Claim 31 Metschan teaches the method of Claim 28 as described above.  Metschan clearly indicates the strips are supplied to a finite desired length, but does not indicates how this it done.  However, when large supplies are needed, it is standard and assumed composite comes from a continuous supply and thus must be separated in some fashion. It is known composite strip may have pre-determined separation points, which can serve as an alternative to continuous strips cut in-situ (See, for example, Eaton, col. 4, lines 3-14 and lines 35-46).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize pre-separated tape, i.e. with predetermined separation points, because doing so would have predictably been an suitable method for using continuous supplies to dispose finite lengths, while enabling the use of systems without cutters.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metschan and Boge et al. as applied to Claim 32, and further in view of Benson et al. (US 2017/0080647).
Regarding Claim 34, Metschan and Boge et al. teaches the method of Claim 32 as described above.  Metschan and Boge et al. fail to specifically teach the pressure roller as being cooled by a cooling fluid.  However, in similar composite laydown processes using heating to tackify the material to be laid, it is known to cool the compaction roller, such as by pumping cooling fluid through passages, so as to quickset the laid material (See, for example, Benson et al., page 1, paragraph [0006] and page 2, paragraphs [0025]-[0026], teaching cooling the compaction member can set the laid material, allowing for faster processing speeds, where cooling may occur via coolant, i.e. cooled fluid, passing through the roller, implicitly in passages).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to cool the compaction roller, such as by fluid in passages, because doing so would have predictably allowed quicker setting of the heated composite materials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746